                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 FEDERAL DEPOSIT INSURANCE
 COMPANY, as Receiver for DORAL
 BANK
 Plaintiff/Counter-Defendant                 CIVIL 18-1107CCC
 vs
 MAPFRE PRAICO INSURANCE
 COMPANY OF PUERTO RICO;
 CONSTRUCTORA JAPIMEL INC.
 Defendants/Counter-Claimants

 MAPFRE PRAICO INSURANCE
 COMPANY OF PUERTO RICO
 Third-Party Plaintiff
 vs
 ECHANDI GUZMAN & ASSOCIATES,
 INC.; EFRAIN ECHANDI OTERO;
 ACE INSURANCE COMPANY
 Third-Party Defendants



                            OPINION AND ORDER

      This action for breach of contract, collection of monies and damages,
which was initially filed in the Puerto Rico Court of First Instance, Carolina Part,
was removed to this Court by the Federal Deposit Insurance Corporation
(FDIC-R) in its capacity as Receiver for Doral Bank (Doral) on February 23,
2018 (d.e. 1).    Before the Court now is the Motion to Remand filed by
Constructora Japimel, Inc. (Japimel) on March 16, 2018 (d.e. 5), the
Opposition filed by the FDIC-R on April 6, 2018 (d.e. 13), and the Reply to
Opposition filed by Japimel on May 2, 2018 (d.e. 19).
CIVIL 18-1107CCC                        2

      A review of the relevant background follows. This action was initially filed
by Doral against Japimel and MAPFRE PRAICO Insurance Company on
October 2, 2009 in the Commonwealth court. The local court stayed the case
on February 9, 2012 and referred it to arbitration, upon finding that the
construction contract whose breach was being alleged by Doral was subject to
an arbitration clause. On February 27, 2015, and while the action was still
pending but stayed, Doral was closed by the Office of the Commissioner of
Financial Institutions of the Commonwealth of Puerto Rico and the FDIC-R was
appointed its receiver. On March 27, 2015, the FDIC-R sold the Doral loan to
Bautista REO PR Corp. (“Bautista”). Bautista then moved on June 23, 2015
to substitute Doral as plaintiff, but the Commonwealth court determined on
November 23, 2015 that the case remain stayed until the conclusion of the
arbitration proceedings.
      The Arbitration Panel started to request information from Bautista which
it deemed irrelevant to arbitration. Bautista then resorted to the local court to
have those requests annulled. It also reasserted on February 9, 2016 its
request before the Commonwealth court to substitute Doral in the action. The
local court, however, declared itself without jurisdiction to entertain Bautista’s
motions due to the pending arbitration proceedings. Bautista then attempted
unsuccessfully to challenge the jurisdiction of the Arbitration Panel.
      On February 23, 2018, the FDIC-R filed a Notice of Substitution in the
Commonwealth court. On that same date, it removed the case to this Court
pursuant to 12 U.S.C. § 1819(b)(2)(B) and 28 U.S.C. § 1442(a)(1) (see d.e. 1).
CIVIL 18-1107CCC                       3

      Japimel has moved to remand claiming that the FDIC-R is no longer a
real party in interest. Japimel presents two salient pieces of information:
(1) when Doral was closed by the Office of the Commissioner of Financial
Institutions of Puerto Rico and the FDIC-R was named as receiver, it filed an
administrative claim before the FDIC-R pursuant to FIRREA’s dispositions
which the latter disallowed averring that the liability or obligation had been
assumed by Bautista; and (2) in its Notice of Removal, FDIC-R expressly
acknowledged that Bautista had “purchased the loan at issue from the FDIC-R,
as receiver for Doral Bank, and as such became the real party in interest in this
case” (see d.e. 1, p. 3). The FDIC-R, in opposing remand, clings to the fact
that Doral remained a named party in the local case for Bautista had not been
substituted in its stead. FDIC-R contends that this allows it to prosecute the
state action on behalf of Doral and, thereafter, its removal to this forum.
      We acknowledge that the plain language of section 12 U.S.C.
§ 1819(b)(2)(B), and applicable case law, state that actions involving state-law
claims may be removed to federal court under section 1819(b)(2)(B) if the FDIC
is a party at the time of removal. It is also true that some courts have
considered that requiring FDIC to await state court approval of substitution
before it can properly remove a case to federal court is an inefficient
“procedural formality” that a federal court can overlook, because the state court
is statutorily “compelled” to grant FDIC’s substitution request. See generally
Nolte Assoc., Inc. v. Hotel Gold Crown Champa, LLC, 2012 WL 32662, at *5
(D. Colo. January 6, 2012); F.D.I.C. v. N. Savannah Props., LLC,
686 F.3d 1254, 1259-60 (11th Cir. 2012) (“Because the failed institution
CIVIL 18-1107CCC                        4

cease[s] to exist and vanishe[s] in a puff of smoke, the FDIC necessarily
becomes a party to an action when it files a notice of substitution, and as a
matter of federal law a state court does not have any discretion to deny
substitution of the FDIC for a failed institution which no longer has a separate
existence.” (alterations in original) (citations and internal quotation marks
omitted). This, however, presupposes that the underlying substitution request
triggering the FDIC’s removal right was appropriate. But here there is no such
thing. As correctly claimed by Japimel, the FDIC-R simply has no standing to
remove in 2018 a case that involves a credit facility (the Doral loan) that it had
already sold to Bautista since March 27, 2015 and which was no longer part
of the assets of the failed institution (Doral Bank) at time of removal. To find
otherwise would stretch the FDIC-R’s removal right far beyond anything
intended by FIRREA’s objectives and goals.
      For the reasons stated, the Motion to Remand filed by Constructora
Japimel, Inc. (d.e. 5) is GRANTED. Remand Order to follow. FDIC’s pending
Motion to Dismiss (d.e. 7) is DENIED AS MOOT.
      SO ORDERED.
      At San Juan, Puerto Rico, on March 22, 2019.



                                            S/CARMEN CONSUELO CEREZO
                                            United States District Judge
